


Exhibit 10.1
CREDIT AGREEMENT
THIS AGREEMENT is entered into as of May 14, 2015, by and between AMERICA FIRST
MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership ("Borrower"), and
BANKERS TRUST COMPANY ("Bank").
RECITALS
Borrower has requested that Bank extend credit to Borrower as described below,
and Bank has agreed to provide such credit to Borrower on the terms and
conditions contained herein.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:
ARTICLE I
GENERAL PRINCIPLES AND DEFINITIONS
SECTION 1.1.    GENERAL PRINCIPLES. Except as otherwise expressly provided
herein or unless the context otherwise requires:
(a)    As used in this Agreement, the terms defined in this Article or elsewhere
in this Agreement shall have the meanings so assigned to them, and shall include
the plural as well as the singular.
(b)    All accounting terms not otherwise defined in this Agreement shall have
the meanings assigned to them in accordance with generally accepted accounting
principles and shall be consistent with those applied in preparation of the
financial statements of Borrower referred to in Section 3.5 of this Agreement.
(c)    Unless the context indicates otherwise, reference to any Article, Section
or Exhibit in this Agreement shall mean such Article or Section hereof or such
Exhibit hereto.
(d)    “Hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof.
SECTION 1.2.    DEFINITIONS. In addition to terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
meanings set forth below:
(a)    Code. “Code” shall mean the Internal Revenue Code of 1986, as amended,
and all regulations and rules promulgated thereunder.
(b)    ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and all regulations and rules promulgated thereunder.
(c)    Market Value of Assets. “Market Value of Assets” shall mean, with
reference to any quarter end, the fair market value of the real estate (Net
Fixed Assets including VIE property net value) of Borrower and its subsidiaries
as reported in Borrower's 10-Q and 10-K filings or, to the extent such fair
market value is not reported in Borrower's 10-Q and 10-K filings, the cost basis
of such real estate, and the current market valuation of the bond portfolio
(taxable and tax exempt Mortgage Revenue Bonds, Public Housing Capital Fund
Trust, and Mortgage Backed Securities) of Borrower and its subsidiaries as
reported in Borrower’s 10-Q and 10-K filings. The total value of the “Property
Loans-Net of Loan Loss Reserve” included in the calculation of the “Market Value
of Assets” shall not in the aggregate exceed the lesser of: i) $25,000,000; or,
ii) 5% of the total Market Value of Assets less “Property Loans-Net of Loan Loss
Reserve.”.




--------------------------------------------------------------------------------




(d)    Senior Debt. “Senior Debt” shall mean at any time the sum of all of the
following for Borrower and its subsidiaries on a consolidated basis (without
duplication): (i) obligations for borrowed money (including but not limited to
senior bank debt and senior notes), (ii) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of business that are payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired, (iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations with respect to letters of credit, whether drawn or
undrawn, contingent or otherwise, (vi) net mark to market exposure under swaps
and other financial contracts, (vii) off-balance sheet liabilities, including
synthetic leases, (viii) capitalized lease obligations, (ix) indebtedness
attributable to permitted securitization transactions, (x) any other obligation
for borrowed money or other financial accommodation which in accordance with
generally accepted accounting principles would be shown as a liability on a
consolidated balance sheet, and (xi) all guarantees or other contingent
obligations with respect to any indebtedness of others of the kind referred to
above of Borrower and any subsidiaries, measured on a consolidated basis.
ARTICLE II
CREDIT TERMS
SECTION 2.1.    LINE OF CREDIT.
(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including May 13, 2017, not to exceed at any time the aggregate principal amount
of Fifty Million Dollars ($50,000,000) ("Line of Credit"), provided that the
maximum principal amount of the Line of Credit shall be Thirty Million Dollars
($30,000,000) (the “Initial Limit”) unless and until Bank arranges for one or
more participants to commit to providing up to an additional Twenty Million
Dollars ($20,000,000) of availability (with any increased limit in an amount of
up to $50,000,000 resulting from the commitment of the required participants
being referred to herein as the “Increased Limit”). The proceeds of the Line of
Credit shall be used for the purchase by Borrower of real estate either with
existing or to-be-constructed multi-family property improvements, taxable or
tax-exempt mortgage revenue bonds, public housing capital fund trust
certificates or mortgage backed securities. Each individual advance made on the
Line of Credit is herein referred to as an “Acquisition Advance.” The parties
acknowledge and agree that Borrower intends to repay each Acquisition Advance
either through a tender option bond (“TOB”) financing, a tax exempt bond
syndication (“TEBS”) transaction, or otherwise through securing alternate long
term debt or equity financing. Prior to receiving any Acquisition Advance,
Borrower shall provide Bank with notice of the proposed acquisition of the
particular asset and together with such other information regarding the asset to
be acquired with the Acquisition Advance as Bank may require, including but not
limited to a proposed closing statement and Borrower’s valuation of the asset
being acquired. Bank shall not make any Acquisition Advance until all of the
following conditions precedent have been satisfied to the Bank’s satisfaction:
i) Bank shall have reviewed and has reasonably confirmed the cost of the
acquisition submitted by Borrower; and, ii) Bank shall have received an Asset
Acquisition draw request in the form of Exhibit 2.1(a)(i) which shall include
Borrower’s valuation of the asset being acquired, executed by Borrower.


Notwithstanding the Maturity Date or any Acquisition Advance Repayment Date, in
the event any asset acquired by Borrower with an Acquisition Advance is included
as collateral for a TOB or TEBS transaction or any other debt financing
transaction undertaken by Borrower, the proceeds of such transaction shall be
used to repay such Acquisition Advance. Borrower's obligation to repay advances
under the Line of Credit shall be evidenced by a promissory note substantially
in the form of Exhibit 2.1(a)(ii) attached hereto (the "Note"), all terms of
which are incorporated herein by this reference.
(b)    Limitation on Borrowings. With respect to any individual asset to be
acquired by Borrower with an Acquisition Advance, the amount of the
corresponding Acquisition Advance shall not exceed the lesser of: i) 100% of the
cost of the asset to be acquired; ii) 80% of the fair market value of the asset
to be acquired; or iii) $30,000,000. All of the foregoing advance limitations
shall be reasonably confirmed by Bank upon receipt and review of all reports
required in Article II Section 2.1(a) herein.
    




--------------------------------------------------------------------------------




(c)    Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above. As more fully
set forth in the Note, accrued interest shall be paid on the Line of Credit
monthly on the 1st day of each month. The principal amount of each Acquisition
Advance shall be due and payable on the 270th day following the date on which
such Acquisition Advance was made (the “Acquisition Advance Repayment Date”).
Borrower may extend any Acquisition Advance Repayment Date for up to three
additional 90 day periods, but in no event later than the Maturity Date, by
providing Bank with a written request for such extension together with a
principal payment of 5% of the principal amount of the original Acquisition
Advance for the first such extension, 10% of the principal amount of the
original Acquisition Advance for the second such extension, and 20% of the
principal amount of the original Acquisition Advance for the third such
extension. All outstanding principal and accrued and unpaid interest shall be
due and payable in full on May 14, 2017 (the “Maturity Date”). Notwithstanding
the foregoing, the Maturity Date and the term of the Line of Credit shall be
subject to review on an annual basis, after which annual review the Bank may, in
its sole discretion, approve a one year extension of the Maturity Date and the
term of the Line of Credit. Upon each one year extension, if any, Borrower shall
pay an extension fee to Bank in an amount equal to .25% of the amount of the
Initial Limit or the Increased Limit, as applicable, on the date of extension.
SECTION 2.2.    INTEREST/FEES.
    (a)     Interest.    The outstanding principal balance of the Line of Credit
shall bear interest in accordance with the terms of the Note.
(b)    Unused Commitment Fee for the Line of Credit. Borrower shall pay to Bank
a fee (the "Unused Commitment Fee") equal to 0.15% (computed on the basis of a
360 day year, actual days elapsed) on the average daily unused amount of the
Line of Credit, which fee shall be calculated on a quarterly basis by Bank and
shall be due and payable by Borrower in arrears within fifteen (15) days after
each billing is sent by Bank, which billing will be sent by Bank on a quarterly
basis. The Unused Commitment Fee shall be calculated only on the portion of the
Line of Credit actually available for advance such that the Unused Commitment
Fee shall be calculated based on the Initial Limit unless and until any
Increased Limit has actually been committed and is available for use by
Borrower, whereupon the Unused Commitment Fee shall be calculated based on the
Increased Limit.
(c)    Underwriting Fee/Commitment Fee. Upon execution of this Agreement,
Borrower shall pay to Bank an underwriting fee in the amount of $100,000.00 plus
a commitment fee in the amount of $90,000.00. Upon notice from Bank to Borrower
that Bank has arranged for the participant or participants necessary to provide
an Increased Limit (which notice shall include a certificate from Bank
confirming the amount of the Increased Limit), Borrower shall pay to Bank an
additional commitment fee in an amount equal to 0.30% of the difference between
the Increased Limit and the Initial Limit.
SECTION 2.3.    COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal, interest and fees due under each credit subject hereto by charging
any deposit account maintained by Borrower with Bank, for the full amount
thereof. Should there be insufficient funds in any such deposit account to pay
all such sums when due, the full amount of such deficiency shall be immediately
due and payable by Borrower.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.
SECTION 3.1.    LEGAL STATUS. Borrower is a limited partnership, duly organized
and existing and in good standing under the laws of the State of Delaware, and
is qualified or licensed to do business (and is in good standing as a foreign
partnership, if applicable) in all jurisdictions in which the failure to be so
qualified or licensed could have a material adverse effect on Borrower.
SECTION 3.2.    AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the "Loan
Documents") have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.




--------------------------------------------------------------------------------




SECTION 3.3.    NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Certificate of Limited
Partnership or Partnership Agreement of Borrower, or result in any breach of or
default under any contract, obligation, indenture or other instrument to which
Borrower is a party or by which Borrower may be bound.
SECTION 3.4.    LITIGATION. There are no pending, or to the best of Borrower's
knowledge, threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.
SECTION 3.5.    CORRECTNESS OF FINANCIAL STATEMENT. The financial statement of
Borrower dated as of December 31, 2014, a true copy of which has been delivered
by Borrower to Bank prior to the date hereof, (a) is complete and correct and
presents fairly the financial condition of Borrower, (b) discloses all
liabilities of Borrower that are required to be reflected or reserved against
under generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent, and (c) has been prepared in accordance with
generally accepted accounting principles consistently applied. Since the date of
such financial statement there has been no material adverse change in the
financial condition of Borrower, nor has Borrower mortgaged, pledged, granted a
security interest in or otherwise encumbered any of its assets or properties
except in favor of Bank or as otherwise permitted by Bank in writing.


SECTION 3.6.    INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.
SECTION 3.7.    NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.
SECTION 3.8.    PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.
SECTION 3.9.    ERISA. Borrower is in compliance in all material respects with
all applicable provisions of ERISA; Borrower has not violated any provision of
any defined employee pension benefit plan (as defined in ERISA) maintained or
contributed to by Borrower (each, a "Plan"); no Reportable Event as defined in
ERISA has occurred and is continuing with respect to any Plan initiated by
Borrower; Borrower has met its minimum funding requirements under ERISA with
respect to each Plan; and each Plan will be able to fulfill its benefit
obligations as they come due in accordance with the Plan documents and under
generally accepted accounting principles.
SECTION 3.10.    OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.
SECTION 3.11.    ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal and state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. To Borrower’s knowledge,
none of the operations of Borrower is the subject of any federal or state
investigation evaluating whether any remedial action involving a material
expenditure is needed to respond to a release of any toxic or hazardous waste or
substance into the environment. Borrower has no material contingent liability in
connection with any release of any toxic or hazardous waste or substance into
the environment.
ARTICLE IV
CONDITIONS
SECTION 4.1.    CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Bank to extend the initial advance of credit contemplated by this Agreement is
subject to the fulfillment to Bank's satisfaction of all of the following
conditions:
(a)    Approval of Bank Counsel. All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank's legal counsel, which approval
shall be evidenced by Bank’s execution of this Agreement.    




--------------------------------------------------------------------------------




(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:
(i)    This Agreement, and the Note.
(ii)    Certificates in the form attached as Exhibit 4.1(b)(ii) of an officer of
Borrower, of General Partner of Borrower, and of General Partner of the General
Partner of Borrower certifying as to the accuracy of Borrower’s organizational
documents, and the due authorization and execution of the Loan Documents.
(iii)    Such other documents as Bank may require pursuant to Section 2.1(a).
(c)    Financial Condition. There shall have been no material adverse change, as
reasonably determined by Bank, in the financial condition or business of
Borrower, nor any material decline, as reasonably determined by Bank, in the
market value of a substantial or material portion of the assets of Borrower.
(d)    Legal Opinion. Borrower shall have delivered the opinion of its legal
counsel dated as of the date of this Agreement opining on such matters as Bank’s
legal counsel shall require.
SECTION 4.2.    CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank's satisfaction of each of the following
conditions:
(a)    Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the date of each extension of credit by Bank
pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default, shall have occurred and be continuing or shall exist.
(b)    Documentation. Bank shall have received all additional documents which
may be required pursuant to this Agreement in connection with such extension of
credit.
ARTICLE V
AFFIRMATIVE COVENANTS
Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:
SECTION 5.1.    PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein, and immediately upon demand by Bank, the
amount by which the outstanding principal balance of any credit subject hereto
at any time exceeds any limitation on borrowings applicable thereto.
SECTION 5.2.    ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower.
    
SECTION 5.3.    FINANCIAL STATEMENTS AND FINANCIAL REPORTING. Provide to Bank
all of the following, in form and detail satisfactory to Bank:
(a)    not later than 120 days after and as of the end of each fiscal year, an
audited financial statement of Borrower, prepared by a certified public
accounting firm registered and in good standing with the Public Company
Accounting Oversight Board and otherwise qualified to provide auditing services
to public companies, to include a balance sheet, income statement, statement of
cash flows, and all supporting schedules and footnotes;
(b)    not later than 45 days after and as of the end of each month, a financial
statement of Borrower, prepared by Borrower, to include a balance sheet and
income statement and a report of any asset acquisitions and sales completed by
Borrower;




--------------------------------------------------------------------------------




(c)    not later than 45 days after the end of each quarter ending March 31,
June 30, and September 30, and not later than 75 days after the end of each
quarter ending December 31, Borrower’s 10-Q or 10-K form, as applicable, which
10-Q or 10-K shall contain a report regarding valuation of Borrower’s assets;
(d)    contemporaneously with each 10-Q or 10-K form required hereby, a
certificate of the general partner of Borrower that said financial statements
and 10-Q or 10-K forms are accurate and that there exists no Event of Default
nor any condition, act or event which with the giving of notice or the passage
of time or both would constitute an Event of Default and containing calculations
of the Leverage Ratio pursuant to Section 5.9 of this Agreement and similar in
form and content to Exhibit 5.3; and,
(e)    from time to time such other information as Bank may reasonably request
regarding Borrower.
SECTION 5.4.    COMPLIANCE. Preserve and maintain all material licenses,
permits, governmental approvals, rights, privileges and franchises necessary for
the conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower's continued
existence and with the material requirements of all laws, rules, regulations and
orders of any governmental authority (including but not limited to ERISA and the
Code) applicable to Borrower and/or its business.
SECTION 5.5.    INSURANCE. Maintain (or cause to be maintained) and keep (or
cause to be kept) in force insurance of a type customarily carried by companies
similar to that of Borrower, and deliver to Bank from time to time at Bank's
reasonable request schedules setting forth all insurance then in effect.
SECTION 5.6.    FACILITIES. Keep all properties useful or necessary to
Borrower's business in good repair and condition, ordinary wear and tear
excepted, and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be fully and efficiently
preserved and maintained.
SECTION 5.7.    TAXES AND OTHER LIABILITIES. Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except such (a) as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision for eventual payment thereof in the event Borrower is
obligated to make such payment.
SECTION 5.8.    LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower with a claim in excess of
$1,000,000.00.
SECTION 5.9.    FINANCIAL CONDITION. Maintain Borrower's financial condition (on
a consolidated basis with any subsidiaries) as follows using generally accepted
accounting principles consistently applied and used consistently with prior
practices, with compliance determined on a quarterly basis commencing with
Borrower's financial statements for the period ending June 30, 2015:
The ratio of Borrower’s Senior Debt to Borrower’s Market Value of Assets shall
not exceed 75%.
SECTION 5.10.    NOTICE TO BANK. Promptly give written notice to Bank in
reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower's property in
excess of an aggregate of $1,000,000.00.
SECTION 5.11.    DEPOSIT ACCOUNTS. If requested by Bank, maintain an operating
business account at Bank.
SECTION 5.12.    TOB OR OTHER TAKEOUT FINANCING. Maintain at all times a
financing facility with a lender to facilitate TOB financings or other refinance
options for assets acquired with the proceeds of the Line of Credit.




--------------------------------------------------------------------------------




ARTICLE VI
NEGATIVE COVENANTS
Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent, which consent will not be unreasonably withheld or delayed:
SECTION 6.1.    USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article II hereof.
SECTION 6.2.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; change Borrower’s name; change Borrower’s
organizational structure; permit any change in control of Borrower or permit any
change in the current general partner of Borrower; make any substantial change
in the nature of Borrower's business as conducted as of the date hereof; nor
sell, lease, transfer or otherwise dispose of all or a substantial or material
portion of Borrower's assets except in the ordinary course of its business.
SECTION 6.3.    GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank.
SECTION 6.4.    LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity (other than with respect to the creation of
wholly-owned sudsidiaries) outside Borrower’s ordinary course of business.
SECTION 6.5.    DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower's stock now
or hereafter outstanding in excess of $0.50 per unit or share, nor redeem,
retire, repurchase or otherwise acquire any shares of any class of Borrower's
stock now or hereafter outstanding.
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.1.    The occurrence of any of the following shall constitute an
"Event of Default" under this Agreement:
(a)    Borrower shall fail to pay within 10 days of when due any principal,
interest, fees or other amounts payable under any of the Loan Documents.
(b)    Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.
(c)    Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of twenty (20) days from delivery of written notice from
Bank.
(d)    Any default in the payment or performance of any obligation beyond any
applicable cure period, or any defined event of default beyond any applicable
cure period, under the terms of any contract or instrument (other than any of
the Loan Documents) pursuant to which Borrower has incurred any debt or other
liability to any person or entity, including Bank.
(e)    The filing of a notice of judgment lien against Borrower for an amount of
$1,000,000.00 or more; or the recording of any abstract of judgment against
Borrower for an amount of $1,000,000.00 or more in any county in which Borrower
has an interest in real property; or the service of a notice of levy and/or of a
writ of attachment or execution, or other like process, against the assets of
Borrower; or the entry of a judgment against Borrower for an amount of
$1,000,000.00 or more.
    




--------------------------------------------------------------------------------




(f)    Borrower shall become insolvent, or shall suffer or consent to or apply
for the appointment of a receiver, trustee, custodian or liquidator of itself or
any of its property, or shall generally fail to pay its debts as they become
due, or shall make a general assignment for the benefit of creditors; Borrower
shall file a voluntary petition in bankruptcy, or seeking reorganization, in
order to effect a plan or other arrangement with creditors or any other relief
under the Bankruptcy Reform Act, Title 11 of the United States Code, as amended
or recodified from time to time ("Bankruptcy Code"), or under any state or
federal law granting relief to debtors, whether now or hereafter in effect; or
any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors is filed or commenced against Borrower, or Borrower
shall file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.
(g)    The dissolution or liquidation of Borrower; or Borrower, or any of its,
partners, directors, stockholders or members, shall take action seeking to
effect the dissolution or liquidation of Borrower.
SECTION 7.2.    REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by each Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.
ARTICLE VIII
MISCELLANEOUS
SECTION 8.1.     NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.
SECTION 8.2.    NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:
 
BORROWER:     America First Multifamily Investors, L.P.
 
 
1004 Farnam Street, Suite 400
 
 
Omaha, Nebraska 68102
 
 
Attention: Craig S. Allen, Chief Financial Officer

 
BANK:                    Bankers Trust Company
 
 
453 7th Street
 
 
Des Moines, Iowa 50309
 
 
Attention: Kraig J. Williams, Vice President

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; and (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid.
    




--------------------------------------------------------------------------------




SECTION 8.3.    COSTS, EXPENSES AND ATTORNEYS' FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank's continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank's rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity. Notwithstanding the foregoing, Bank
hereby agrees that Borrower shall not be responsible for any legal fees in
excess of $17,500.00 of Bank relating to (i) the negotiation and preparation of
this Agreement and the other Loan Documents necessary for the initial
advancement of funds to Borrower hereunder, (ii) the satisfaction of any and all
conditions to the initial advancement of funds to Borrower hereunder, and (iii)
the initial advancement of funds to Borrower hereunder.
SECTION 8.4.    SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interest hereunder without Bank's prior
written consent. Bank reserves the right to sell, assign, transfer, negotiate or
grant participations in all or any part of, or any interest in, Bank's rights
and benefits under each of the Loan Documents in minimum amounts of $5,000,000.
In connection therewith, Bank may disclose all documents and information which
Bank now has or may hereafter acquire relating to any credit subject hereto,
Borrower or its business, or any collateral required hereunder.
SECTION 8.5.    ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.
SECTION 8.6.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
SECTION 8.7.    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.
SECTION 8.8.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
SECTION 8.9.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.
SECTION 8.10.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of Iowa.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
AMERICA FIRST MULTIFAMILY INVESTORS, L.P.
 
By: AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO,
 
a Delaware limited partnership, its general partner
 
 
 
 
 
 
 
By: THE BURLINGTON CAPITAL GROUP, LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
 
 
 
 
 
By: /s/ Craig S. Allen
 
 
 
Name: Craig S. Allen
 
 
 
Title: Chief Financial Officer

BANKERS TRUST COMPANY


By: /s/ Kraig J. Williams
Kraig J. Williams, Vice President







--------------------------------------------------------------------------------




EXHIBIT 2.1(a)(i)
AMERICA FIRST MULTIFAMILY INVESTORS, LP
ASSET ACQUISITION
LOC DRAW


DRAW DATE: _____________________________
Date of Purchase
 
Type of Investment (i.e. Mtg Rev Bond, PHC, MBS, Taxable Bond, Property, etc.)
 
Taxable or Non-Taxable Investment
 
 
 
Investment Name
 
Location
 
# Units
 
 
 
Acquisition Price*
 
  “A” Bonds Purchased
 
  “B” Bonds Purchased
 
  “C” Bonds Purchased
 
  Other Bonds Purchased
 
 
 
Total $ Bonds Purchased
 
 
 
Total Value of Asset or Project
 
 
 
Investment/Total Value %
 

*attach closing statement or other documentation to certify total cost of the
acquisition
The Company hereby certifies and warrants to you that the above information and
the closing statement attached hereto, which by this reference is incorporated
herein, is a true and correct representation of the fair market value and total
acquisition cost of the Asset or Project as of the Draw Date and the Company is
in compliance with all terms and conditions of the Credit Agreement.


The Company has caused this certificate to be executed and delivered by its duly
authorized CFO on ________________.  

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.
 
By: AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO,
 
a Delaware limited partnership, its general partner
 
 
 
 
 
 
 
By: THE BURLINGTON CAPITAL GROUP, LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
 
 
 
 
 
By:
 
 
 
Name: Craig S. Allen
 
 
 
Title: Chief Financial Officer













--------------------------------------------------------------------------------












EXHIBIT 2.1(a)(ii)
REVOLVING LINE OF CREDIT NOTE
$50,000,000                                             May 14, 2015
FOR VALUE RECEIVED, the undersigned AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a
Delaware limited partnership ("Borrower"), promises to pay to the order of
BANKERS TRUST COMPANY ("Bank") at its office at 453 7th Street, Des Moines, Iowa
50309, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Fifty Million Dollars ($50,000,000), or so much thereof as may
be advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.
INTEREST:
(a)    Interest. The interest rate on this Note is subject to change from time
to time based on changes in an independent index which is the 30-Day London
Interbank Offered Rate (LIBOR) as published in the Wall Street Journal (the
“Index”). The Index is not necessarily the lowest rate charged by Bank on its
loans. If the Index becomes unavailable during the term of this loan, Bank may
designate a substitute index after notifying Borrower. Bank will tell Borrower
the current Index rate upon Borrower’s request. The interest rate change will
not occur more often than once each month on the first day of each month.
Borrower understands that Bank may make loans based on other rates as well.
Interest on the unpaid principal balance on this Note will be calculated as
described in the “Interest Calculation Method” paragraph using a rate equal to
the Index in effect from time to time plus the Margin (as hereinafter defined
and as it is adjusted from time to time). NOTICE: Under no circumstances will
the interest rate on this Note be more than the maximum rate allowed by
applicable law.
As used herein, the applicable “Margin” shall be determined in accordance with
the following chart (with Senior Debt and Market Value of Assets defined and
calculated in accordance with the terms contained in that certain Credit
Agreement between Bank and Borrower dated May 14, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)):
Senior Debt/Market Value of Assets
Margin
Over 0.70
3.50%
≥ 0.65 but < 0.70
3.00%
< 0.65
2.50%



Any change in the applicable Margin resulting from a change in the ratio of
Borrower’s Senior Debt to Market Value of Assets shall be effective as of July 1
(for any change reflected in Borrower’s financial reporting for the period
ending March 31), as of October 1 (for any change reflected in Borrower’s
financial reporting for the period ending June 30), as of January 1 (for any
change reflected in Borrower’s financial reporting for the period ending
September 30), and as of April 1 (for any change reflected in Borrower’s
financial reporting for the period ending December 31).
(b)    Interest Calculation Method. Interest on this Note is computed on a
365/360 basis; that is, by applying the ratio of the interest rate over a year
of 360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding. All interest payable
under this Note is computed using this method.
(c)    Payment of Interest. Interest accrued on this Note shall be payable
monthly on the first day of each month, commencing June 1, 2015.
(d)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid




--------------------------------------------------------------------------------




in full at an increased rate per annum equal to three percent (3%) above the
rate of interest from time to time applicable to this Note.
BORROWING AND REPAYMENT:
(a)    Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of the Credit Agreement; provided however, that the total outstanding
borrowings under this Note shall not at any time exceed the principal amount
stated above. The unpaid principal balance of this obligation at any time shall
be the total amounts advanced hereunder by the holder hereof less the amount of
principal payments made hereon by or for any Borrower, which balance may be
endorsed hereon from time to time by the holder. Each advance hereunder shall be
repaid in accordance with the terms of the Credit Agreement.
(b)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
_Craig S. Allen_ or _Mark A. Hiatt_, any one acting alone, who are authorized to
request advances and direct the disposition of any advances until written notice
of the revocation of such authority is received by the holder at the office
designated above, or (ii) any person, with respect to advances deposited to the
credit of any deposit account of Borrower, which advances, when so deposited,
shall be conclusively presumed to have been made to or for the benefit of
Borrower regardless of the fact that persons other than those authorized to
request advances may have authority to draw against such account. The holder
shall have no obligation to determine whether any person requesting an advance
is or has been authorized by Borrower.
(c)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.
EVENTS OF DEFAULT:
This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement. Any Event of Default under the Credit Agreement shall
constitute an "Event of Default" under this Note.
MISCELLANEOUS:
(a)    Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees, reasonably expended or incurred by the
holder in connection with the enforcement of the holder's rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.
(b)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.
(c)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Iowa.
IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.




--------------------------------------------------------------------------------




AMERICA FIRST MULTIFAMILY INVESTORS, L.P.
 
 
By: AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO,
 
a Delaware limited partnership, its general partner
 
 
 
 
 
 
 
 
By: THE BURLINGTON CAPITAL GROUP, LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name: Craig S. Allen
 
 
 
Title: Chief Financial Officer





--------------------------------------------------------------------------------




EXHIBIT 4.1(b)(ii)


CERTIFICATE OF THE GENERAL PARTNER OF
AMERICA FIRST MULTIFAMILY INVESTORS, L.P.


This Certificate is executed and delivered by the undersigned to BANKERS TRUST
COMPANY (“Lender”) in connection with a loan in the principal amount of
$50,000,000 (the “Loan”) being made by Lender to America First Multifamily
Investors, L.P., a Delaware limited partnership (the “Partnership”).


The undersigned hereby certifies to Lender, as follows:


Attached hereto as Exhibit “A” is a true, correct and complete copy of the
certificate of limited partnership of the Partnership and all amendments
thereto, if any, filed with the appropriate officer of the State of Delaware,
which has not been further amended or modified and is in full force and effect
as of the date hereof.
Attached hereto as Exhibit “B” is a true, correct and complete copy of the
partnership agreement of the Partnership, which has not been further amended or
modified and is in full force and effect as of the date hereof.
The undersigned is the sole General Partner of the Partnership.
The Loan has been duly authorized by all necessary action of the Partnership,
and the signature of no person or entity other than the undersigned, as General
Partner, is required in order to bind the Partnership in connection with the
Loan, and to execute and deliver any and all notes, mortgages, assignments,
guaranties, indemnities, waivers or other instruments or agreements evidencing
or securing or otherwise required in connection with the Loan.
IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
as of May 14, 2015.


AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO,
a Delaware limited partnership
 
 
 
 
 
 
By: THE BURLINGTON CAPITAL GROUP, LLC,
 
a Delaware limited liability company, its general partner
 
 
 
 
 
 
 
By:
 
 
Name: Craig S. Allen
 
 
Title: Chief Financial Officer









--------------------------------------------------------------------------------




CERTIFICATE OF THE GENERAL PARTNER OF
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO


This Certificate is executed and delivered by the undersigned, as the sole
General Partner of America First Capital Associates Limited Partnership Two, a
Delaware limited partnership (the “Partnership”), to BANKERS TRUST COMPANY
(“Lender”) in connection with a loan in the principal amount of $50,000,000 (the
“Loan”) being made by Lender to America First Multifamily Investors, L.P., a
Delaware limited partnership.


The undersigned hereby certifies to Lender, as follows:


1.
Attached hereto as Exhibit “A” is a true, correct and complete copy of the
certificate of limited partnership of the Partnership and all amendments
thereto, if any, filed with the appropriate officer of the State of Delaware,
which has not been further amended or modified and is in full force and effect
as of the date hereof.



2.
Attached hereto as Exhibit “B” is a true, correct and complete copy of the
partnership agreement of the Partnership, which has not been further amended or
modified and is in full force and effect as of the date hereof.



3.The undersigned is the sole General Partner of the Partnership.


4.
The Loan has been duly authorized by all necessary action of the Partnership,
and the signature of no person or entity other than the undersigned, as General
Partner, is required in order to bind the Partnership in connection with the
Loan, and to execute and deliver any and all notes, mortgages, assignments,
guaranties, indemnities, waivers or other instruments or agreements evidencing
or securing or otherwise required in connection with the Loan.

    
IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
as of May 14, 2015.




THE BURLINGTON CAPITAL GROUP, LLC,
a Delaware limited liability company, its general partner
 
 
 
 
 
By:
 
Name: Craig S. Allen
 
Title: Chief Financial Officer
 
 
 
 









--------------------------------------------------------------------------------




OFFICER’S CERTIFICATE
THE BURLINGTON CAPITAL GROUP, LLC


This Certificate is executed and delivered by the undersigned, as a duly
authorized officer of The Burlington Capital Group, LLC, a Delaware limited
liability company (the “Company”), to BANKERS TRUST COMPANY (“Lender”) in
connection with a loan in the principal amount of $50,000,000 (the “Loan”) being
made by Lender to America First Multifamily Investors, L.P., a Delaware limited
partnership.


The undersigned hereby certifies to Lender, as follows:


1.
Attached hereto as Exhibit “A” is a true, correct and complete copy of the
certificate of formation of the Company and all amendments thereto, if any,
filed with the appropriate officer of the State of Delaware, which has not been
further amended or modified and is in full force and effect as of the date
hereof.



2.
Attached hereto as Exhibit “B” is a true, correct and complete copy of the
operating agreement of the Company, which has not been further amended or
modified and is in full force and effect as of the date hereof.



3.
Each person named below is a duly elected, qualified and acting officer of the
Company as of the date hereof, holding the office indicated next to his or her
name below; and the signature set forth opposite the name and title of each such
officer is his or her true and genuine signature or a true facsimile thereof.

Name
Office
Signature
Craig S. Allen
Chief Financial Officer
 
Mark A. Hiatt
Chief Executive Officer
 



4.
The Loan has been duly authorized by all necessary action of the Company, and
the signature of any one of the above named officers, acting alone, is
sufficient in order to bind the Company in connection with the Loan, and to
execute and deliver any and all notes, mortgages, assignments, guaranties,
indemnities, waivers or other instruments or agreements evidencing or securing
or otherwise required in connection with the Loan.

    
IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
as of May 14, 2015.


By:
 
Printed Name:
Craig S. Allen
Title:
Chief Financial Officer



                        
























--------------------------------------------------------------------------------












EXHIBIT 5.3
COMPLIANCE CERTIFICATE
America First Multifamily Investors, LP
 
To: Bankers Trust
 
 
 
 
 
 
 
 
Please refer to Credit Agreement dated May 14, 2015 (as amended, restated,
supplemented or otherwise modified from time to time). Terms used but not
otherwise defined herein are used herein as defined in the Agreement.
 
I. I am duly elected Chief Financial Officer of America First Multifamily
Investors, LP (the "Company").
 
II. Financial Reporting of the Company as of _______________ (the "Computation
Date"), which report fairly presents in all material respects the financial
condition and results of operations of the Company as of the Computation Date
and has been prepared in accordance with GAAP consistently applied.
 
III. I have reviewed the terms of the Credit Agreement and have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower during the accounting period covered by the
attached financial statements.
 
IV. I have no knowledge of, the existence of any condition or the occurrence of
any event which constitutes an unmatured event of default or event of default as
of the end of the accounting period covered by the attached financial statements
or as of the date of this compliance certificate, except as set forth below:
 
V. The financial statement required by the Credit Agreement and being furnished
to you concurrently with this Compliance Certificate are true, correct and
complete in all material respects as of the date and for the periods covered
thereby.
 
VI. The Company hereby certifies and warrants to you that attached hereto, which
by this reference is incorporated herein, is a true and correct computation as
of the Computation Date of the ratio of the Company's Senior Debt to the
Company's Market Value of Assets.
 
VII. As at the computation date, the Company was in compliance with all terms
and conditions of the Credit Agreement, other than the following:
 

















--------------------------------------------------------------------------------




America First Multifamily Investors, L.P.
 
$ in 000's
 
 
As of the Quarter Ending
 
          / /
Market Value of Assets
 
 
 
Mortgage Rev Bond - in trust/fair value
 
Mortgage Rev Bond - fair value
 
Public Housing Capital Fund Trust - fair value
 
Mortgage Backed Securities - fair value
 
Net Fixed Assets
 
Taxable Bonds - fair value
 
Property Loans - net of Loan Loss Reserves
 
 
 
Total Market Value of Assets (A)
$
—


 
 
Senior Debts to Include
 
 
 
   Tender Bond Option (TOB) Financing
 
   TEBS Financings (M31)
 
   TEBS Financings (M24)
 
   Less: Reduction from Par Value (to balance)
 
Net Debt Financing
 
Mortgages Payable
 
Bond Purchase Commitment
 
 
 
Total Senior Debts (B)
$
—


 
 
Senior Debt (B) to Market Value of Assets (A)
 
 
 
Ratio of B divided by A is 75% or Below
Yes / No

The Company has caused this certificate to be executed and delivered by its duly
authorized CFO on ______________.
AMERICA FIRST MULTIFAMILY INVESTORS, L.P.
 
 
By: AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO,
 
a Delaware limited partnership, its general partner
 
 
 
 
 
 
 
 
By: THE BURLINGTON CAPITAL GROUP, LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name: Craig S. Allen
 
 
 
Title: Chief Financial Officer





